Citation Nr: 1235713	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for the service-connected degenerative joint disease of the right ankle, status post Evan's procedure.

2.  Entitlement to a compensable evaluation for the service-connected degenerative joint disease of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.

In January 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

When a Veteran asserts that his service-connected disability are worse than when originally rated and the evidence is too old to evaluate his current status.   VA's duty to assist includes providing a claimant with a new examination, as evidenced by his statements. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, the Veteran should be scheduled for examinations to determine the current severity of the service-connected right knee and right ankle disabilities.

Finally, to ensure completeness of the record, the RO should obtain all outstanding treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran is in receipt of Social Security Administration (SSA) benefits. Although VA having made efforts to obtain these records, SSA responded with "unable to locate medical records" in March 2009.  The RO must attempt to obtain the SSA records again on remand in case it found the medical records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of treatment rendered by VA or other health care provider for the service-connected right ankle and right knee disabilities.   All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the Veteran and his representative should be informed about the efforts taken to obtain them and any further action needed to be taken.

2.  SSA should be contacted, and all medical and mental health records associated with the Veteran's award of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The Veteran also should be afforded a VA examination to determine the current severity of his service-connected right ankle and knee disabilities.

The claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should conduct range of motion testing (expressed in degrees). The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle and knee. If pain on motion is observed, the examiner should indicate the point at which pain begins.

The examiner should opine whether there is painful motion or weakness such as to require the use of crutches; markedly severe residual weakness, pain or limitation of motion; or moderately severe residual weakness, pain or limitation of motion.

The examiner should set forth all examination findings, along with a complete explanation for the conclusions reached, in a printed (typewritten) report.

4.  After completing all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


